Title: Report on the Petition of Robert Neill, [21 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia April 21, 1792Communicated on April 21, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the petition of Robert Niel, respectfully makes the following report thereupon.
It is stated by the petitioner, that pursuant to an order which he received from Clement Biddle, Deputy Quarter Master General, in the month of April 1777, a capture was made of a number of horses and cattle, for the use of the armies of the United States. That fifteen of the horses and ten of the cattle were actually carried to Head Quarters, and placed in the yard of the deputy Quarter General.
That the said petitioner, agreeably to the instructions he received from General Stevens, and to the usage of the army, caused the horses and cattle to be appraised, and the amount thereof to be paid to the officers of the party who captured them.
That he exhibited an account to the proper officers of the Treasury, for the sum of six hundred pounds, or thereabouts, paid to the officer aforesaid, accompanied with vouchers, as set forth in the said petition, and that the account was rejected by the Auditor and Comptroller of the Treasury.

The petitioner, conceiving himself aggrieved by the said determination, of the Officers of the Treasury, therefore, prays that relief may be afforded him by the Legislature.
The following reasons, which guided the late Comptroller of the Treasury, in the decision of this case, have been stated to the Secretary, to wit: In the settlement of the accounts of the said Robert Niel as Assistant Quarter Master, he has obtained credit for sundry disbursements, including his pay from the 15th day of February to the 15th day of August 1777, in the sum of 7935. ⁶⁸⁄₁₀₀ths dollars, and stands charged for cash received by him at sundry times, to the amount of 7885. ¹⁵/₁₀₀ dollars, leaving a balance due to the said Robert Niel, of 50. ⁵³⁄₁₀₀ dollars, with interest, at 6 ⅌ cent per annum, from the 15th day of June 1777. Among other credits claimed by him, is that which is the subject of his petition. The circumstances connected with this claim are as follow.
The claim itself is for 15 horses, and ten head of cattle, taken from the enemies lines in April 1777, and delivered to the order of Colonel Biddle, Deputy Quarter Master General, for the use of the army, at the appraised price of 1500 dollars, which sum is represented to have been paid to the captors by order of General Stevens. The evidence produced in support of this claim being judged inconclusive and unsatisfactory, it was not admitted. The reasons, which particularly operated against the admission, were, that no receipt has been produced by Mr. Niel, from the Deputy Quarter Master General’s department, for the delivery of the cattle, nor has any appraisement appeared of their value. Receipts have been produced for the payment of 2075. ¹⁷/₁₀₀ dollars, to several officers, for the dividend of the troops who were captors, which receipts specify, that the monies arose from the sales of property taken, as above stated. But there is no regular account of the property taken, nor has Mr. Niel shewn how far the monies paid by him were received from the sales made by himself. The proof adduced to shew the delivery of the cattle and horses, to Colonel Biddle, consists of affidavits recently taken.
By a paper found among the vouchers to Colonel Biddle’s accounts, it appears, that on the 5th of April 1777, nine horses were appraised, by his direction, and that the appraisement amounted to £245: subjoined to the statement thereof, is an order, signed C. Biddle, D. Q. M. G. for payment of the amount to Captain William Briton, one of the captors. A circumstance, which strongly indicates, that those horses were taken on the same expedition, to which this charge is referred by Mr. Niel. It does not appear that any cattle were paid for by Colonel Biddle, but, as he was not in the Commissary’s department, it was not in the line of his duty to pay for them.
It is observable, that the entry, made in Mr. Niel’s books, of this transaction, appears, from the color of the ink, and difference of characters, to have been written lately. It is out of its proper place, immediately preceding an entry of the 19th of March, whereas the transaction itself did not take place, till about the 10th of April.
From a conference between the Comptroller and Colonel Biddle, on the subject of this claim, the following information results.
That it was the general practice, whenever any captured cattle or horses were brought to the Quarter Master or Commissary, for the use of the army, to give a receipt for them to the party delivering the same, and to have a certified appraisement made of them immediately, and also to pay the amount of such appraisement to the captors, if they had money, or to give some certificate, that such amount was due, if they had none. That in the spring 1777, the time of this capture, there was plenty of money in the hands of the proper officers for the purpose; and that if Mr. Niel had presented his account, he would, upon application, most assuredly have obtained payment.
That, upon the whole, it appeared highly improbable, that an individual should have paid 1500 dollars, equal to specie, on account of the United States, without a previous receipt of the amount from the proper officers, or without subsequent application for reimbursement, when the means of obtaining the former, or of successfully urging the latter, were so clearly within his power. And although it had been represented, that Mr. Niel conducted himself, as Assistant Quarter, with much zeal and activity; although the inexperience of the period, in which the transaction happened, might palliate for some deviation from forms, yet, considering that Mr. Niel, in support of his claim, had produced no invoice of the property captured, no receipt for the delivery, either from the Quarter Master, or Commissary department, no instrument of Appraisement —When it was considered, that the advance was greater than an individual would probably make without a voucher, and without immediate application for reimbusement (which, in the opinion of Colonel Biddle, would have been obtained, if it had been applied for) When, along with these circumstances, the suspicious appearance of the entry had been taken into consideration by the late Comptroller, he had been induced to decide against the claim.
Under this representation of the case, the Secretary is of opinion, that the reasons for not admitting the claim of the petitioner, were good and sufficient, and that no special interposition of the Legislature in his favor is advisable.
All which is humbly submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department April 21st 1792.
